Title: To Alexander Hamilton from William Seton, 11 June 1792
From: Seton, William
To: Hamilton, Alexander



New York 11th June 1792
My Dear sir

I now enclose you the Bond of Baron Steuben which I took up from Mr. Cutting with his receipt for £506.13 which I paid him. I wished him to be more particular in the receipt, but he said you had already been informed of all the items that composed the Sum. Bank Stock still keeps from 26 to 28 ⅌ Cent and therefore have not sold yours, as I am convinced it must rise, at least it ought to rise if People wish to purchase a Stock that will give them good interest for their money.
By the hands of Colo. Walker I received your favour of the 25th May. It was accompanied with a Resolution of the Board of Directors of the Society for establishing Usefull Manufactures that he should negotiate a Loan for Ten thousand Dollars upon a pledge of Publick Stock. Our Board immediately agreed to the Loan and to a charge of 5 ⅌ Cent interest, only,—to be charged upon the Sum as drawn out of the Bank. It was taken up upon such a footing as you could have wished, & acceeded to with the most earnest wish to promote the beneficial public purpose intended.
In the month of July last year, Mr Pearce the Manufacturer arrived here from Ireland. He brought me Letters from Mr Digges requesting my patronage &c & care of the Modells that he brought. I complied in every sense & receiving afterwards a Letter from the Secretary of State & Mr. Coxe of what importance these Modells were, & directions how to forward them &c, I paid Mr. Pearce’s passage & gave him Money to enable him to get to Phia. The modells I sent by my Son in Law Mr Vining. For the Money I advanced to Mr. Pearce, which was 120 Dollars, I took his Note of hand, which I sent to Mr. Coxe as Mr. Jefferson wrote me all charges would be thankfully repaid. However I have never yet been paid & Mr. Cox writes me that Pearces Note to me is in your hands. I take the liberty of Mentioning this, that it may not be forgot, as it was purely pro bono publico that I advanced the Money.
I am with the highest respect & esteem   Dear sir   Your obliged Obed Hbl Servt
Wm Seton
P.S.   your Letter was forwarded by the Packet.
Alexander Hamilton Esq
